FINAL ACTION
Change in Art Unit Designation for Your Application
The Art Unit designation of your application in the USPTO has changed from 2663 to 2698.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2698.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim amendments (filed 3/14/22) in regards to the independent claims (21 and 35) have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Applicant’s amendments have overcome the previous 35 USC 112 rejections and claim objections (per Non-Final 12/29/21), which are now withdrawn.
IN CONCLUSION, since Applicant's amendment necessitates a new grounds of rejection, the Examiner makes a new rejection over the prior art combination -- Jones (US 2019/0179409) in view of Osterhout (US 2014/0063055). For a further explanation of the prior art combination as it corresponds to Applicant’s amendments (including amendments to claims 22 and 36), see the 35 USC 103 rejection detailed in this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 12, 21, 23-24, 34-35, 37-38 and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2019/0179409) in view of Osterhout (US 2014/0063055) -- hereafter, termed as shown “underlined”.

	As per INDEPENDENT CLAIM 21, Jones teaches an ELECTRONIC DEVICE, comprising: 
a STRUCTURE configured to be WORN on the HEAD of a user (Figures 1A-1B, 2A-2F & 19A-19D and Para [0114 & 0147]: near-to-eye head-mounted display abbreviated and termed as NR2I-HMD or NRI2.); 
a CAMERA coupled to the STRUCTURE and configured to capture images in front of the user (Figure 1A-1B and Para [0147]: one or more image sensors 120 and range finders 140/150 AND Para [0162]: window 2180 may protect one or more optical imaging devices, e.g. CCD camera, one or more infrared range finders); 
a CONTROLLER configured to ELECTRONICALLY SHIFT a portion of the captured IMAGES and a DISPLAY PANEL coupled to the STRUCTURE and configured to DISPLAY, to the user, the shifted image (Para [0114-0117 and 0150]: microprocessor electronically shifts and displays captured images. Some examples of the electronic shifting can be appreciated in Para [0270, 0275 & 0189]. See Para [0270]: More complex examples still might consider off centered objects, employ both eye tracking data and the range to the object of gaze and then shift the images asymmetrically, and/or independently for left and right eyes, and/or in the vertical orientation and/or rotational translations as well; See Para [0275]: For example, to digitally increase the IPD after the PODs have been mechanically fixed the image displayed by the left POD would be digitally shifted left, and the image displayed by the right POD digitally shifted right; and displaying the shifted images to the user on a display panel of the electronic device; See Para [0189]: The visual image presented to the user may be the same, different, external view acquired with camera ... For example, within an immersive NR2I system the image from the Camera 120 may be presented to both eyes whilst the user's left eye is presented with the digital content overlaid to the image and the user's right eye is not or vice-versa ... for example. Within other embodiments of the invention with dual cameras, e.g. stereoscopic image acquisition, then the user is presented with left and right images with or without digital content overlay, image modification etc. If, for example, the user is employing a NR2I device with visible and infrared cameras or receiving dual camera feeds from visible and infrared cameras then these may be presented to the user in different eyes).
Regarding the limitation features “camera fixedly coupled” and “in a field of view of the user” per the limitation: “a camera fixedly coupled to the structure in a field of view of the user and configured to capture images in the field of view of the user” –
Examiner considers the term “fixedly” to be met by anything that teaches a camera being attached to the headwear/glasses i.e. “mountably fixed” or “rotatably fixed” are still taken to mean “fixedly” by at least having a fixed state – of which Jones teaches such fixed camera(s) shown in Figures 1A-1B & 2A-2F and Para [0147]: one or more image sensors 120 and range finders 140/150 AND Para [0162]: window 2180 may protect one or more optical imaging devices, e.g. CCD camera, one or more infrared range finders).
	However, to more explicitly/closely teach: a camera fixedly coupled to the structure in a field of view of the user and configured to capture images in the field of view of the user, Examiner evidences related prior art Osterhout, which discloses this feature is known per Figure 8F and Para [0338 & 0342]. Thus, when taking the collective knowledge and teachings in combination over disclosed prior arts (Jones and Osterhout), one of ordinary skill in the art could have conceived of Applicant’s claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Osterhout into suitable modification with the teachings of Jones to produce camera fixedly coupled to the structure in a user’s field of view for the MOTIVATED REASON of improving the accuracy of acquiring high quality image data associated with a user’s FOV in the analogous art of camera “HMD” glasses. Note: for an alternative prior art example (to Osterhout), see prior art Antaki (US 2017/0068119) cited on PTO-892 form.

	As per claim 12, Jones in view of Osterhout teaches the electronic device of claim 21, wherein: the CONTROLLER is further configured to SHIFT a portion of the captured images PRIOR to displaying the captured images (Jones, this feature can be appreciated over the electronic shifting examples per Para [0270, 0275 & 0189] as discussed in claim 21).

	As per claim 23, Jones in view of Osterhout teaches the electronic device of claim 21, wherein the STRUCTURE comprises at least one of: a FRAME configured to be WORN on the head of a user, the frame including a NOSE REST configured to rest on the nose of the user, and an EAR REST configured to rest on an ear of the user; and a FRAME FRONT (Jones, Figures 1A-1B, 2A-2F & 19A-19D and Para [0114, 0117 and 0147]: near-to-eye head-mounted display abbreviated and termed as NR2I-HMD or NRI2).

	As per claim 24, Jones in view of Osterhout teaches the electronic device of claim 21, wherein the DISPLAY PANEL is occluded or transparent (Jones, Para [0003-0005]: NR2I may be transparent or opaque).

	As per claim 34, Jones in view of Osterhout teaches the electronic device of claim 21, wherein the controller is configured to ELECTRONICALLY SHIFT the portion of the captured images HORIZONTALLY (Jones, an electronic “horizontal” shift is considered to be encompassed by the electronic shifting examples stated in Para [0270, 0275 & 0189] as discussed in claim 21).

	As per INDEPENDENT CLAIM 35, Jones teaches an non-transitory machine-readable storage medium encoded with instructions executable by one or more hardware processors of an ELECTRONIC DEVICE configured to be WORN on the HEAD of a user, the machine-readable storage medium comprising instructions to cause the one or more hardware processors to perform operations (Figures 1A-1B, 2A-2F & 19A-19D and Para [0114, 0117, 0147 & 0150]: near-to-eye head-mounted display abbreviated and termed as NR2I-HMD or NRI2 having processor and memory) comprising: 
capturing images in a field of view of the user using a CAMERA COUPLED to the electronic device (Jones Figures 1A-1B & 2A-2F teaches a camera 120 that is both rotatably coupled and fixed. See Para [0147]: one or more image sensors 120 and range finders 140/150 AND Para [0162]: window 2180 may protect one or more optical imaging devices, e.g. CCD camera, one or more infrared range finders); 
ELECTRONICALLY SHIFT a portion of the captured images, and DISPLAYING the images to the user on a DISPLAY PANEL fixedly coupled to the ELECTRONIC DEVICE, wherein the DISPLAY PANEL is disposed within a RESTING LINE of SIGHT of the user (Figures 1A-1B, 2A-2F & 19A-19D AND Para [0114-0117 and 0150]: microprocessor electronically shifts and displays captured images. Some examples of the electronic shifting can be appreciated in Para [0270, 0275 & 0189]. See Para [0270]: More complex examples still might consider off centered objects, employ both eye tracking data and the range to the object of gaze and then shift the images asymmetrically, and/or independently for left and right eyes, and/or in the vertical orientation and/or rotational translations as well; See Para [0275]: For example, to digitally increase the IPD after the PODs have been mechanically fixed the image displayed by the left POD would be digitally shifted left, and the image displayed by the right POD digitally shifted right; and displaying the shifted images to the user on a display panel of the electronic device; See Para [0189]: The visual image presented to the user may be the same, different, external view acquired with camera ... For example, within an immersive NR2I system the image from the Camera 120 may be presented to both eyes whilst the user's left eye is presented with the digital content overlaid to the image and the user's right eye is not or vice-versa ... for example. Within other embodiments of the invention with dual cameras, e.g. stereoscopic image acquisition, then the user is presented with left and right images with or without digital content overlay, image modification etc. If, for example, the user is employing a NR2I device with visible and infrared cameras or receiving dual camera feeds from visible and infrared cameras then these may be presented to the user in different eyes).
Regarding the limitation features “camera fixedly coupled” and “in the field of view of the user” per the limitation: “capturing images in the field of view of the user using a camera fixedly coupled to the electronic device in the field of view of the user” –
Examiner considers the term “fixedly” to be met by anything that teaches a camera being attached to the headwear/glasses i.e. “mountably fixed” or “rotatably fixed” are still taken to mean “fixed” – of which Jones teaches such fixed camera(s) shown in Figures 1A-1B & 2A-2F and Para [0147]: one or more image sensors 120 and range finders 140/150 AND Para [0162]: window 2180 may protect one or more optical imaging devices, e.g. CCD camera, one or more infrared range finders).
	However, to more explicitly/closely teach: capturing images in the field of view of the user using a camera fixedly coupled to the electronic device in the field of view of the user, Examiner evidences related prior art Osterhout, which discloses this feature is known per Figure 8F and Para [0338 & 0342]. Thus, when taking the collective knowledge and teachings in combination over disclosed prior arts (Jones and Osterhout), one of ordinary skill in the art could have conceived of Applicant’s claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Osterhout into suitable modification with the teachings of Jones to produce camera fixedly coupled to the electronic device in a user’s field of view for the MOTIVATED REASON of improving the accuracy of acquiring high quality image data associated with a user’s FOV in the analogous art of camera “HMD” glasses. Note: for an alternative prior art example (to Osterhout), see prior art Antaki (US 2017/0068119) cited on PTO-892 form.

	As per claim 37, Jones in view of Osterhout teaches the storage medium of claim 35, wherein the electronic device comprises at least one of: a FRAME configured to be WORN on the head of a user, the frame including a NOSE REST configured to rest on the nose of the user, and an EAR REST configured to rest on an ear of the user; and a FRAME FRONT (Jones, Figures 1A-1B, 2A-2F & 19A-19D and Para [0114, 0117 and 0147]: near-to-eye head-mounted display abbreviated and termed as NR2I-HMD or NRI2).

	As per claim 38, Jones in view of Osterhout teaches the storage medium of claim 35, wherein the DISPLAY PANEL is occluded or transparent (Jones, Para [0003-0005]: NR2I may be transparent or opaque).

	As per claim 40, Jones in view of Osterhout teaches the storage medium of claim 35, wherein ELECTRONICALLY SHIFTING the portion of the captured images comprises: ELECTRONICALLY SHIFTING the portion of the captured images VERTICALLY (Jones, an electronic “vertical” shift is considered to be encompassed by the electronic shifting examples stated in Para [0270, 0275 & 0189] as discussed in claim 35).

	As per claim 41, Jones in view of Osterhout teaches the storage medium of claim 35, wherein ELECTRONICALLY SHIFTING the portion of the captured images comprises: ELECTRONICALLY SHIFTING the portion of the captured images HORIZONTALLY (Jones, an electronic “horizontal” shift is considered to be encompassed by the electronic shifting examples stated in Para [0270, 0275 & 0189] as discussed in claim 35).

	As per claim 42, Jones in view of Osterhout teaches the electronic device of claim 21, wherein the controller is configured to ELECTRONICALLY SHIFT the portion of the captured images VERTICALLY (Jones, an electronic “vertical” shift is considered to be encompassed by the electronic shifting examples stated in Para [0270, 0275 & 0189] as discussed in claim 21).


Claims 8-11, 22 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2019/0179409) in view of Osterhout (US 2014/0063055) in view of Ronngren (US 2018/0227470) -- hereafter, termed as shown “underlined”.

	As per claim 8, Jones in view of Osterhout teaches the electronic device of claim 21, wherein: 
Regarding additional limitation feature: “a FIELD of VIEW displayed by the DISPLAY panel is SMALLER than a FIELD of VIEW captured by the CAMERA; 
and the CONTROLLER is further configured to SHIFT a portion of the captured IMAGES from outside the FIELD of VIEW of the display to within the FIELD of VIEW of the display” --
	Jones is considered to teach -- “the CONTROLLER is further configured to SHIFT a portion of the captured IMAGES from outside the FIELD of VIEW of the display to within the FIELD of VIEW of the display” -- as discussed in claim 21 in view of Para [0114-0117 and 0150]: microprocessor electronically shifts and displays captured images per examples stated in Para [0270, 0275 & 0189]. Jones’ disclosure may not give a specific example to the feature concerning “a FIELD of VIEW displayed by the DISPLAY panel is SMALLER than a FIELD of VIEW captured by the CAMERA”.
However, Examiner considers these silent/missing features to be within the innovative grasp of a prior art device conceived by one of ordinary skill in the art. For example, it is well known in related prior art (i.e. augmented/virtual reality using HMD with eye tracking & gaze detection) to crop or make adjustments to captured image data from an HMD’s camera as disclosed by prior art Ronngren (See Para [0061]: scene camera 18 (Fig.1A, HMD) may capture image data approximating the view seen by the user. Information about the user's gaze may further be used to crop or otherwise adjust this image data to more accurately represent the gaze direction of the user. See Para [0063-0065 & 0069]: The above described concepts can also be used when using eye tracking and gaze direction determination to pan or cause a displayed scene to rotate.).
Thus, when taking the collective knowledge and teachings in combination over disclosed prior arts (Jones, Osterhout and Ronngren), one of ordinary skill in the art could have conceived of Applicant’s claimed invention since cropping a captured image (or other types of image adjustments) prior to displaying is considered to teach a FIELD of VIEW displayed by the DISPLAY panel is SMALLER “narrower” than a “wider” FIELD of VIEW captured by the CAMERA. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Ronngren into suitable modification with the teachings of Jones in view of Osterhout to configure an HMD with the electronic shifting features claimed by Applicant for the MOTIVATED REASON of displaying regions of interest important to a user’s gaze in the analogous art of augmented/virtual reality using HMD with eye tracking & gaze detection.

	As per claim 9, Jones in view of Osterhout in view of Ronngren teaches the electronic device of claim 8, wherein: an ANGLE of the SHIFT exceeds 10 degrees (In view of the collective knowledge and prior art combination cited/discussed in claim 8, one of ordinary skill in the art could have easily derived this feature since it has been taught by Ronngren, to use eye tracking and gaze detection to “shift” pan or rotate a display scene by various degrees that exceed 10 degrees in view of Para [0069-0077]).

	As per claim 10, Jones in view of Osterhout in view of Ronngren teaches the electronic device of claim 8, wherein: an ANGLE of the SHIFT is a fixed angle (In view of the collective knowledge and prior art combination cited/discussed in claim 8, one of ordinary skill in the art could have easily derived this feature since it has been taught by Ronngren, to use eye tracking and gaze detection to “shift” pan or rotate a display scene by default/fixed degrees that exceed 10 degrees in view of Para [0069-0077]).

	As per claim 11, Jones in view of Osterhout in view of Ronngren teaches the electronic device of claim 8, further comprising: a USER INPUT device, wherein an ANGLE of the SHIFT is determined by inputs received by the user input device (In view of the collective knowledge and prior art combination cited/discussed in claim 8, one of ordinary skill in the art could have easily derived this feature since it has been taught by Ronngren, to use eye tracking and gaze detection to “shift” pan or rotate a display scene based on user inputs in view of Para [0069-0077]).

	As per claim 22, Jones in view of Osterhout teaches the electronic device of claim 21, wherein: the controller is further configured to ELECTRONICALLY SHIFT the portion of the captured images based on a vergence distance between an eye of the user and an object in the captured images (Jones, Para [0384]: Where the NR2I employs image-shifting for the purpose of vergence adjustment or stereoscopy, the eye-tracking system may be compensated for such shifts. The eye-tracking system may also be used to track the eye and perform vergence adjustment image-shifts based on the detected user's gaze. Adjustment may be in combination with depth-map of observed image; Para [0266]: Improved usability can be achieved if a mechanical or electronic IPD adjustment is made dynamic, and according to the distance to the object being viewed, as identified through a combination of eye-tracking and FOV image depth-mapping, achieved using either a range finding system or through indirect means such as depth-mapping from defocus-information, or other means, such as stereoscopy or LIDAR).
Regarding additional limitation feature: “and ANGLE subtended” per the limitation: “based on a vergence distance and angle subtended between an eye of the user and an object in the captured images” -- 
	Jones was shown to teach – VERGENCE DISTANCE between a user’s eye and an object by using eye-tracking and detecting gaze of the user.
Examiner notes that by definition, “vergence” is the simultaneous movement of both eyes in opposite directions to obtain or maintain single binocular vision. When a person with binocular vision looks at an object, the eyes must rotate around a vertical axis so that the projection of the image is in the center of the retina in both eyes. To look at an object closer by, the eyes rotate towards each other (convergence), while for an object farther away they rotate away from each other (divergence). In other words, the eyes rotation (toward/away each other) form a “convergence ANGLE” or “divergence ANGLE” at a VERGENCE DISTANCE the object is located from the user’s eyes.
Furthermore, as cited/discussed above, Jones teaches shifting/changing the VIEWING ANGLE of the image to match the eye position using eye-tracking, gaze detection and range/depth sensing of the object – which are considered to include an ANGLE subtended between an eye of the user and an object.
However, to more explicitly show this feature of a viewing angle with the gazed object “angle subtended” is known in the related prior art (i.e. augmented/virtual reality using HMD with eye tracking & gaze detection), Examiner evidences prior art Ronngren (See Figures 13 & 14 flowcharts -- scene camera 18 (Fig.1A, HMD) may capture image data approximating the viewing angle seen by the user. Information about the user's gaze may further be used to adjust this image data to more accurately represent the user’s gaze direction of the viewed object (per Figures 7-11 examples) by using eye tracking and gaze direction determination to pan or cause a displayed scene to rotate by a certain amount of degrees to approximate the viewing angle associated with the object gazed by the user in view of paragraphs [0061, 0063-0065 & 0069-0077]).
Thus, when taking the collective knowledge and teachings in combination over disclosed prior arts (Jones, Osterhout and Ronngren), one of ordinary skill in the art could have conceived of Applicant’s claimed invention of electronically shifting the portion of the captured images based on a vergence distance and angle subtended between an eye of the user and an object in the captured images. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Ronngren into suitable modification with the teachings of Jones in view of Osterhout to configure an HMD with the electronic shifting features claimed by Applicant for the MOTIVATED REASON of displaying regions of interest (i.e. object) important to a user’s gaze in the analogous art of augmented/virtual reality using HMD with eye tracking & gaze detection.

	As per claim 36, Jones in view of Osterhout teaches the storage medium of claim 35, wherein ELECTRONICALLY SHIFTING the portion of the captured images comprises: ELECTRONICALLY SHIFTING the portion of the captured images based on a vergence distance between an eye of the user and an object in the captured images (Jones, Para [0384]: Where the NR2I employs image-shifting for the purpose of vergence adjustment or stereoscopy, the eye-tracking system may be compensated for such shifts. The eye-tracking system may also be used to track the eye and perform vergence adjustment image-shifts based on the detected user's gaze. Adjustment may be in combination with depth-map of observed image; Para [0266]: Improved usability can be achieved if a mechanical or electronic IPD adjustment is made dynamic, and according to the distance to the object being viewed, as identified through a combination of eye-tracking and FOV image depth-mapping, achieved using either a range finding system or through indirect means such as depth-mapping from defocus-information, or other means, such as stereoscopy or LIDAR).
Regarding additional limitation feature: “and ANGLE subtended” per the limitation: “based on a vergence distance and angle subtended between an eye of the user and an object in the captured images” -- 
	Jones was shown to teach – VERGENCE DISTANCE between a user’s eye and an object by using eye-tracking and detecting gaze of the user.
Examiner notes that by definition, “vergence” is the simultaneous movement of both eyes in opposite directions to obtain or maintain single binocular vision. When a person with binocular vision looks at an object, the eyes must rotate around a vertical axis so that the projection of the image is in the center of the retina in both eyes. To look at an object closer by, the eyes rotate towards each other (convergence), while for an object farther away they rotate away from each other (divergence). In other words, the eyes rotation (toward/away each other) form a “convergence ANGLE” or “divergence ANGLE” at a VERGENCE DISTANCE the object is located from the user’s eyes.
Furthermore, as cited/discussed above, Jones teaches shifting/changing the VIEWING ANGLE of the image to match the eye position using eye-tracking, gaze detection and range/depth sensing of the object – which are considered to include an ANGLE subtended between an eye of the user and an object.
However, to more explicitly show this feature of a viewing angle with the gazed object “angle subtended” is known in the related prior art (i.e. augmented/virtual reality using HMD with eye tracking & gaze detection), Examiner evidences prior art Ronngren (See Figures 13 & 14 flowcharts -- scene camera 18 (Fig.1A, HMD) may capture image data approximating the viewing angle seen by the user. Information about the user's gaze may further be used to adjust this image data to more accurately represent the user’s gaze direction of the viewed object (per Figures 7-11 examples) by using eye tracking and gaze direction determination to pan or cause a displayed scene to rotate by a certain amount of degrees to approximate the viewing angle associated with the object gazed by the user in view of paragraphs [0061, 0063-0065 & 0069-0077]).
Thus, when taking the collective knowledge and teachings in combination over disclosed prior arts (Jones, Osterhout and Ronngren), one of ordinary skill in the art could have conceived of Applicant’s claimed invention of electronically shifting the portion of the captured images based on a vergence distance and angle subtended between an eye of the user and an object in the captured images. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Ronngren into suitable modification with the teachings of Jones in view of Osterhout to configure an HMD with the electronic shifting features claimed by Applicant for the MOTIVATED REASON of displaying regions of interest (i.e. object) important to a user’s gaze in the analogous art of augmented/virtual reality using HMD with eye tracking & gaze detection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contacts
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698